            Case 1:20-cv-00876-YK Document 23 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIRK ALTMANSHOFER,                             :
         Plaintiff                             :           No. 1:20-cv-00876
                                               :
               v.                              :           (Judge Kane)
                                               :
DISPLAY SOURCE ALLIANCE, LLC.,                 :
et al.,                                        :
          Defendants                           :

                                            ORDER

       AND NOW, on this 8th day of December 2020, upon consideration of Defendants Henry

Leaverton, Thomas Leaverton, and Javier Espinosa (collectively “the Individual Defendants”)’

motion to dismiss Plaintiff Kirk Altmanshofer (“Plaintiff”)’s first amended complaint (Doc. No.

16), in accordance with the Memorandum issued concurrently with this Order, IT IS

ORDERED THAT:

       1.      The Individual Defendants’ motion to dismiss (Doc. No. 16) is GRANTED;

       2.      Plaintiff’s claims against the Individual Defendants are DISMISSED
               WITHOUT PREJUDICE to Plaintiff’s right to file a motion for leave to file a
               second amended complaint within thirty (30) days of the date of this Order; and

       3.      The Clerk of Court is directed to terminate the Individual Defendants from this
               action.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
